Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.Claim(s) 21, 32 is/are rejected under 35 U.S.C. 102 a(2)  as being anticipated  by Bae (US20180248406A1)   
With regard to claim 21, Bae teaches a mounting assembly ( Fig. 3A, 320, Fig. 4A) for an inductively powered device ( e.g., 310, Fig. 3A) having an inductive power receiver ([0073] wireless charging through coil loop  or a resonant circuit) and at least a magnetically receptive portion ( see Fig. 3C, back of 310 magnetically mount to the 320) , the mounting assembly comprising: a mounting housing  ( housing of 320, Fig. 3A, housing of 420 Fig. 4A) comprising a face plate ( front of 420’s housing, Fig. 4A) , a back plate (back of 420,’s housing Fig. 4A), and a mounting plate ( e.g., 422, Fig. 4A) between the face plate ( front of  420, Fig. 4A) and the back plate ( back of 420, Fig. 4A); a cluster of plurality of magnets ( e.g., 4222, 4221, 4223 can hold magnets ( 4261, 4262, 4263),  Fig. 4A) spaced apart from each other attached to a first section of the mounting plate ( portion of 4222, 4221, 4223, Fig. 4A) for magnetically attracting at least the magnetically receptive portion of the inductively powered device ( e.g., 310, Fig. 3A, 3C) along a magnet cluster center facial axis ( see magnet cluster center facial  axis in Examiner labled Fig. 4A of Bae below) normal to a mounting plate plane ( e.g., plane of 422, Fig. 4A) and retaining the inductively powered device  ( e.g., 310, Fig. 3C) against the face plate ( front of 320, Fig. 3C); and
an inductive coil assembly (e.g., 424, Fig. 4A) attached to a second section of the mounting plate  ( see Fig. 4A, 424 attached to the center of 422 )and electrically connectable to a power supply ( [0080] external power supply) , the inductive coil assembly being operative to inductively couple with the inductive power receiver ( e.g., 310, Fig. 3A) of the inductively powered device along a coil facial axis ( coil facial axial, Fig. 4A) normal to the mounting plate ( e.g., 422, Fig. 4A)and transmit power thereto when the inductively powered device is retained against the face plate by the cluster of the plurality magnets ( e.g., 4262, 4261, 4263, Fig. 4A, see Fig. 3C power transfer when 310 mount to 320);
wherein the first section of the mounting plate and the second section of the mounting plate defines an offset planar relationship relative to each other along the mounting plate ( see Fig. 4A) , the magnet cluster center facial axis ( e.g.,  magnet cluster center facial axis, Fig. 4A) of the cluster of the plurality of magnets being parallel to and offset from the coil facial axis ( coil facial axis, Fig. 4A) of the inductive coil assembly ( see Fig. 4A, the offset between magnet cluster center facial axis and coil facial axis) solely in a single direction ( see Fig. 4A, the offset between magnet cluster center facial axis and coil facial axis is solely in a single direction).

    PNG
    media_image1.png
    768
    601
    media_image1.png
    Greyscale

With regard to claim 32, Bae teaches a mounting assembly ( Fig. 3A, 320, Fig. 4A) for an inductively powered device ( e.g., 310, Fig. 3A) and at least a magnetically receptive portion ( see Fig. 3C, back of 310 magnetically mount to the 320) , the mounting assembly comprising: a mounting housing  ( housing of 320, Fig. 3A, housing of 420, Fig. 4A) comprising a face plate ( front of 420’s housing, Fig. 4A) , a back plate (back of 420’s housing, Fig. 4A), a cluster of plurality of magnets ( e.g., 4222, 4221, 4223 can hold magnets, Fig. 4A) spaced apart from each other attached to a first section of the mounting housing ( section of the magnets is on, Fig. 4A) a first portion of the housing of 420, Fig. 4A) for magnetically attracting at least the magnetically receptive portion of the inductively powered device along a magnet cluster center facial axis ( see magnet cluster center facial  axis, in examiner labeled Fig. 4A of Bae ) to the mounting housing front face plane and retaining the inductively powered device  ( e.g., 310, Fig. 3C) against the face plate ( front of 320, Fig. 4A); and
an inductive coil assembly (e.g., 424, Fig. 4A) attached to a second section of the mounting housing ( see Fig. 4A, 424 attached to the center of 422 )and electrically connectable to a power supply ( [0080] external power supply) , the inductive coil assembly being operative to inductively couple with the inductive power receiver ( e.g., 310, Fig. 3A) of the inductively powered device along a coil facial axis ( coil facial axial, Fig. 4A) normal to the mounting housing front face plane ( e.g., 422, Fig. 4A)and transmit power thereto when the inductively powered device is retained against the face plate by the cluster of the plurality magnets ( e.g., 4262, 4261, 4263,Fig. 4A);
wherein the first section of the mounting housing and the second section of the mounting housing defines an offset planar relationship relative to each other along the mounting housing front face plane ( front face of housing of 320, Fig. 4A)  , the magnet cluster center facial axis ( e.g.,  magnet cluster center facial axis, Fig. 4A) of the at least one magnet being parallel to and offset from the coil facial axis  ( coil facial axis, Fig. 4A) of the inductive coil assembly solely in a single direction( see Fig. 4A, the offset between magnet cluster center facial axis and coil facial axis is solely in a single direction).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



 
3. Claims 22, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US20180248406A1) in further view of Vogel (US8602376).
With regard to claim 22, Bae teaches all the limitations of claim 21, but not the face plate has an elastomeric front surface.
	However, Vogel teaches the face plate (e.g., 4, Fig. 1C) has an elastomeric front surface (e.g., 9, Fig. 1D, col 3, line 35-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the mounting assembly of claim 21, to configure the face plate to have an elastomeric front surface, as taught by Vogel, in order to allow the handheld electronic device to be placed on a vertical magnetic surface without slipping, and improve the user experience.
With regard to claim 33,  Bae teaches all the limitations of claim 32, but not the face plate has an elastomeric front surface.
	However, Vogel teaches the face plate (e.g., 4, Fig. 1C) has an elastomeric front surface (e.g., 9, Fig. 1D, col 3, line 35-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the mounting assembly of claim 32, to configure the face plate to have an elastomeric front surface, as taught by Vogel, in order to allow the handheld electronic device to be placed on a vertical magnetic surface without slipping, and improve the user experience.

4. Claims 23 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US20180248406A1)    and Vogel (US8602376) in further view of Baca (US20140347795).
 With regard to claim 23, the combination of Bae, and Vogel teaches all the limitations of claim 22, but not wherein the elastomeric front surface of the face plate comprises silicone rubber.
Baca teaches that elastomeric front surface (122, Fig. 1A) comprises silicone rubber (e.g., 122 is made of silicone rubber, [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the mounting assembly of Bae , and Vogel, to configure the elastomeric front surface to include silicone rubber, as taught by Baca. Because the silicone rubber is non-reactive, stable, and resistant to extreme environments and temperature. It is a good material that can be used to protect the internal device of the mounting assembly. 
With regard to claim 34, the combination of Bae, and Vogel  all the limitations of claim 33, but not wherein the elastomeric front surface of the face plate comprises silicone rubber.
Baca teaches that elastomeric front surface (122, Fig. 1A) comprises silicone rubber (e.g., 122 is made of silicone rubber, [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the mounting assembly of claim 33, to configure the elastomeric front surface to include silicone rubber, as taught by Baca. Because the silicone rubber is non-reactive, stable, and resistant to extreme environments and temperature, it is a good material that can be used to protect the internal device of the mounting assembly. 

5. Claims 24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US20180248406A1)   in further view of Rohrbach   (US9163775). 
With regard to claim 24, Bae teaches all the limitations of claim 21.
Bae does not teach the cluster of the plurality of magnets are neodymium magnets.
However, Rohrbach teaches that the cluster of the plurality of magnets are neodymium magnets (Neodymium magnets, col 3, line 56-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the mounting assembly of claim 21, to configure the cluster of the plurality of magnets as neodymium magnets, as taught by Rohrbach, because neodymium magnets can be configured with a large magnetic field, and that field can be channeled into a well-defined directional pattern. 
Further, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide four magnets, since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  See In re Harza, 124 USPQ 378 and MPEP 2144.04. In this case, increasing the number of magnets from one to four does not result in a new and unexpected result as the purpose does not change as they are intended to be attachment devices.
With regard to claim 35, Bae teaches all the limitations of claim 32.
Bae does not teach the cluster of the plurality of magnets are neodymium magnets.
However, Rohrbach teaches that the cluster of the plurality of magnets are neodymium magnets (Neodymium magnets, col 3, line 56-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the mounting assembly of claim 32, to configure the cluster of the plurality of magnets as neodymium magnets, as taught by Rohrbach, because neodymium magnets can be configured with a large magnetic field, and that field can be channeled into a well-defined directional pattern. 
Further, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide four magnets, since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  See In re Harza, 124 USPQ 378 and MPEP 2144.04. In this case, increasing the number of magnets from one to four does not result in a new and unexpected result as the purpose does not change as they are intended to be attachment devices.

6. Claims 25-28, 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US20180248406A1)  in further view  of Supermagnete (Supermagnete, “Data sheet article S-20-03-N52N,” 12/3/2015).
With regard to claim 25, Bae teaches all the limitations of claim 21, but not the individuals ones of the cluster of the plurality of magnets attached to the mounting plate are disc magnets.
However, Supermagnete teaches individuals ones of the cluster of the plurality of magnets attached to the mounting plate (e.g., Gioscia teaches plurality of magnets on the mounting plate, see Fig. 1b) that are disc magnets (Figure in page 1 disc magnet).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the mounting assembly of claim 21, to configure the individuals ones of the cluster of the plurality of magnets attached to the mounting plate to be disc magnets, as taught by Supermagnete, because disc magnets are compact and strong, can be applied in small area, and is easy to combine with other disc magnets to provide larger pull force. 
With regard to claim 26, the combination of Bae , and Supermagnete teaches all the limitations of claim 25.
Bae does not teach the individual ones of the cluster of the plurality of magnets have a diameter of 10 mm and a height of 3 mm.
However, Supermagnete teaches the individual ones of the cluster of the plurality of magnets have a diameter of 10 mm and a height of 3 mm (Fig. in page 1 disc magnet).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the mounting assembly of claim 25,  to configure the individual ones of the cluster of the plurality of magnets have a diameter of 10 mm and a height of 3 mm, as taught by Supermagnete. The benefit of using neodymium magnets is because they can be configured with a large magnetic field, and that field can be channeled into a well-defined directional pattern. The selected size of magnets can be used to suit for the user’s specific needs. 
With regard to claim 27, Bae teaches all the limitations of claim 21, but not the individual ones of the cluster of the plurality of magnets have a pull force of at least 1 kg.
However, Supermagnete teaches the individual ones of the cluster of  the plurality of magnets have a pull force of at least 1 kg (e.g., magnet disc has pull strength 2, 3 kg, page 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the mounting assembly of claim 21, to configure the individual ones of the cluster of the plurality of magnets to have a pull force of at least 1 kg, as taught by Supermagnete, in order to guarantee the magnets have enough adhesive force to hold two device together to implement a secure magnetic mounting. 
With regard to claim 28, Bae teaches all the limitations of claim 21, but not the individual ones of the cluster of the plurality of magnets have a pull force of at least 1.5kg.
However, Supermagnete teaches the individual ones of the cluster of the plurality of magnets have a pull force of at least 1.5 kg (e.g., magnet disc has pull strength 2, 3 kg, page 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the mounting assembly of claim 21, to configure the individual ones of the cluster of the plurality of magnets to have a pull force of at least 1.5 kg, as taught by Supermagnete, in order to guarantee the magnet have enough adhesive force to hold two device together to implement a secure magnetic mounting. 
With regard to claim 36, Bae teaches all the limitations of claim 32, but not individual ones of the cluster of the plurality of magnets attached to the mounting plate are disc magnets.
However, Supermagnete teaches individuals ones of the cluster of the plurality of magnets attached to the mounting plate  that are disc magnets (Figure in page 1 disc magnet).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the mounting assembly of claim 32, to configure the individuals ones of the cluster of the plurality of magnets attached to the mounting plate to be disc magnets, as taught by Supermagnete, because disc magnets are compact and strong, can be applied in small area, and is easy to combine with other disc magnets to provide larger pull force. 
With regard to claim 37, the combination of Bae and Supermagnete teaches all the limitations of claim 36.
Bae does not teach individual ones of the cluster of the plurality of magnets have a diameter of 10 mm and a height of 3 mm.
However, Supermagnete teaches the individual ones of the cluster of the plurality of magnets have a diameter of 10 mm and a height of 3 mm( Fig. in page 1 disc magnet).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the mounting assembly of claim 36,  to configure the individual ones of the cluster of  the plurality of magnets have a diameter of 10 mm and a height of 3 mm, as taught by Supermagnete. The benefit of using neodymium magnets is because they can be configured with a large magnetic field, and that field can be channeled into a well-defined directional pattern. The selected size of magnets can be used to suit for the user’s specific needs. 
With regard to claim 38, Bae teaches all the limitations of claim 32, but not individual ones of the cluster of the plurality of magnets have a pull force of at least 1 kg.
However, Supermagnete teaches the individual ones of the cluster of  the plurality of magnets have a pull force of at least 1 kg (e.g., magnet disc has pull strength 2, 3 kg, page 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the mounting assembly of claim 32, to configure the cluster of  the plurality of magnets to have a pull force of at least 1 kg, as taught by Supermagnete, in order to guarantee the magnet have enough adhesive force to hold two device together to implement a secure magnetic mounting. 

7. Claims 29-30, 39-40  are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US20180248406A1)    in view  of Fullerton (US 8354909).
With regard to claim 29, Bae teaches all the limitations of claim 21 , but not the cluster of the plurality of magnets attached to the mounting plate have a collective pull force of at least 4 kg.
However, Fullerton teaches the cluster of  the plurality of magnets (e.g., 2014a-d, Fig. 21A) attached to the mounting plate (e.g., 2012, Fig. 21A) have a collective pull force of at least 4 kg ( col 35, line 10-15, a panel with four magnet patterns may potentially hold 180kg). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the mounting assembly of claim 21, to configure the cluster of the plurality of magnets attached to the mounting plate have a collective pull force of at least 4 kg, as taught by Fullerton, in order to guarantee the magnet have enough adhesive force to hold two device together to implement a secure magnetic mounting. 
With regard to claim 30, Bae teaches all the limitations of claim 21 , but not the cluster of the plurality of magnets attached to the mounting plate have a collective pull force of at least 6 kg.
However, Fullerton teaches the cluster of the plurality of magnets (e.g., 2014a-d, Fig. 21A) attached to the mounting plate (e.g., 2012, Fig. 21A) have a collective pull force of at least 6 kg ( col 35, line 10-15, a panel with four magnet patterns may potentially hold 180kg). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the mounting assembly of claim 21, to configure the cluster of plurality of magnets attached to the mounting plate have a collective pull force of at least 6 kg, as taught by Fullerton, in order to guarantee the magnet have enough adhesive force to hold two device together to implement a secure magnetic mounting. 
With regard to claim 39, Bae teaches all the limitations of claim 32, but not the cluster of the plurality of magnets attached to the mounting plate have a collective pull force of at least 4 kg.
However, Fullerton teaches the cluster of the plurality of magnets (e.g., 2014a-d, Fig. 21A) attached to the mounting plate (e.g., 2012, Fig. 21A) have a collective pull force of at least 4 kg ( col 35, line 10-15, a panel with four magnet patterns may potentially hold 180kg). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the mounting assembly of claim 32, to configure the cluster of  the plurality of magnets attached to the mounting plate have a collective pull force of at least 4 kg, as taught by Fullerton, in order to guarantee the magnet have enough adhesive force to hold two device together to implement a secure magnetic mounting. 
With regard to claim 40, Bae teaches all the limitations of claim 32, but not the cluster of the plurality of magnets attached to the mounting plate have a collective pull force of at least 6 kg.
However, Fullerton teaches the cluster of the plurality of magnets (e.g., 2014a-d, Fig. 21A) attached to the mounting plate (e.g., 2012, Fig. 21A) have a collective pull force of at least 6 kg ( col 35, line 10-15, a panel with four magnet patterns may potentially hold 180kg). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the mounting assembly of claim 32, to configure the cluster of the plurality of magnets attached to the mounting plate have a collective pull force of at least 6 kg, as taught by Fullerton, in order to guarantee the magnet have enough adhesive force to hold two device together to implement a secure magnetic mounting. 

8. Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Bae (US20180248406A1) in view  of Breiwa (US 20160259374)
With regard to claim 31, Bae teaches all the limitations of claim 21.
Bae does not teach a mounting support member attached to the rear face of the mounting housing, the mounting support member having an adjustable joint for adjusting the orientation of the mounting house.
Breiwa teaches  the mounting support member ( e.g., 105, 109, 137, Fig. 1-2)  attached to the rear face of the mounting housing ( rear of the housing containing 107, Fig. 1)  and having an adjustable joint (e.g., 109, Fig. 1-2) for adjusting the orientation  ( [0084], 109 can be used for rotation, therefore adjusting the orientation, [0074] further said 105( where 109 is insides the 105) can induce orientation)  of the mounting housing ( e.g., housing that contains 107, Fig. 1, Bae teaches about the mounting housing).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the mounting assembly of claim 21, to configure the mounting support member at the rear face of the mounting house and to have an adjustable joint for adjusting the orientation of the mounting housing, as taught by Breiwa. By configuring the mounting support member at the rear face of the mounting housing to have an adjustable joint for adjusting the orientation of the mounting housing, the system can easily change the orientation of mounting surface without moving the whole mounting assembly, make it more flexible for the user and improve user’s experience. 
Response to Arguments
9. Applicant's arguments filed 10/14/2022 have been fully considered but they are
not persuasive.
 	With regard to claims 21 and 32, applicant argues that Bae discloses a set of magnets that are positioned around the circumference of the opening round the bracket and so the cluster, as properly considered, should include not only the magnet 4261, 4262, 4263 cited by Examiner, but also should include 4264,4265 and 4266. Therefore, the center of the axis of the magnets 4261-4266 is coaxial with the wireless charging region 523 and not offset from the coil facial axis.
In addition, the applicant argues that the current amended limitation that “ the magnet cluster center facial axis of the cluster of the plurality of magnets being parallel to and offset from the coil facial axis of the inductive coil assembly solely in a single direction,” requires the entirety of the cluster of the plurality of magnets is offset from the coil facial axis sole in one direction. Therefore, the cluster of the plurality of magnets surround inductive coil assembly shown in Bae does not meet the limitation. 
The Examiner disagrees. Based on definition from dictionary.com, cluster means “a group of things growing or holding together.” The original specification submitted on 12/9/2019 does not include the word “cluster.”  Base on Fig. 7 of Applicant’s specification, which shows a plurality of magnets that close together attached to a first section of mounting plate which teaches the limitation “the cluster of the plurality of magnets spaced apart from each other attached to a first section of the mounting plate” in the claims.  Fig. 4A of Bae shows three magnets 4221, 4222, 4223  are together on the top of 422, and three magnets 4224, 4225, 4226 are together on the bottom of 422.   The group of magnets 4221, 4222, 4223 and the group of three magnets 4224, 4225, 4226 are not together in a first section of the mounting plate as claimed ( one in top section and the other in bottom section), therefore, cannot be treated as cluster of magnets attached to a first section as claimed. But, in Fig. 4A of Bae, three magnets 4221, 4222, 4223 are close together in one section and can be mapped as “a cluster of a plurality of magnets spaced apart from each other attached to a first section of the mounting plate “as described in the claim.
Regard to the second argument, the Examiner reminds applicant that the limitation in claim is “the magnet cluster center facial axis of the cluster of the plurality of magnets being parallel to and offset from the coil facial axis of the inductive coil assembly solely in a single direction.” Even though each single magnet of 4221, 4222, 4223 are around the circumference of the charging region as the Applicant pointed out, the magnet cluster center facial axis is only one axis has one direction, which is offset and parallel to the coil facial axis in solely one direction as shown in Examiner labeled Fig. 4A of Bae. 
Since the Applicant's argument with respect to claims 21, 32 are not
persuasive, the rejection of claims depending from claims 21, 32 are therefore
maintained.


Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US20190131812A1) teaches about A portable electronic device, which allows for easy self-charging while minimizing the size of a battery and can thus achieve long-term use, comprises: a ring-shaped first housing; a second housing which has a ring shape corresponding to the first housing and is arranged to be parallel to a side of the first housing; a charging coil mounted on the first housing and wound along the ring shape of the first housing; a plurality of magnets arranged in the second housing; and a battery which is charged using a current flowing through the charging coil when the second housing is rotated with respect to the first housing.
Franklin (US 20160003270 A1) teaches about a cluster of magnets
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836